—In an action to recover damages for wrongful death, etc., plaintiff appeals from (1) an order of the Supreme Court, Queens County (Leahy, J.), dated August 7, 1984, which, after a hearing, granted respondents’ motion for summary judgment dismissing the complaint as to them for lack of in personam jurisdiction and (2) a judgment of the same court, entered October 11,1984, upon that order.
Appeal from the order dismissed, without costs or disbursements (see, Matter of Aho, 39 NY2d 241, 248).
Judgment affirmed, without costs or disbursements, for reasons stated by Justice Leahy in his memorandum decision at Special Term. Mangano, J. P., Gibbons, Niehoff and Kunzeman, JJ., concur.